13-4218
McInerney v. Rensselaer Polytechnic Inst.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
20th day of November, two thousand fourteen.

PRESENT: AMALYA L. KEARSE,
                 CHESTER J. STRAUB,
                 REENA RAGGI,
                         Circuit Judges.
------------------------------------------------------------------
JOSEPH P. McINERNEY,

                            Plaintiff-Appellant,

                   v.                                                No. 13-4218-cv

RENSSELAER POLYTECHNIC INSTITUTE, THE
MECHANICAL AERONAUTICAL NUCLEAR
ENGINEERING (MANE) DEPARTMENT OF
RENSSELAER POLYTECHNIC INSTITUTE, MANE
DEPARTMENT CHAIRMAN JOHN TICHY, MANE
GRADUATE COORDINATOR ANTOINETTE
MANIATTY, MANE PROFESSOR LEIK MYRABO,
MANE PROFESSOR KENNETH JANSEN,

                         Defendants-Appellees.*
------------------------------------------------------------------



 *
     The Clerk of Court is directed to amend the official caption as shown above.
APPEARING FOR APPELLANT:                           JOSEPH P. McINERNEY, pro se, Lowell,
                                                   Massachusetts.

APPEARING FOR APPELLEES:                           MICHAEL E. GINSBERG, Pattison
                                                   Sampson Ginsberg & Griffin PC, Troy,
                                                   New York.

       Appeal from a judgment of the United States District Court for the Northern District

of New York (David N. Hurd, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on October 11, 2013, is

AFFIRMED.

       Plaintiff Joseph P. McInerney, proceeding pro se, appeals from the dismissal of his

disability discrimination action following a bench trial, and moves to admit new evidence not

previously presented to the district court. We review a district court’s findings of fact after

a bench trial for clear error and its conclusions of law de novo. See Roberts v. Royal Atl.

Corp., 542 F.3d 363, 367 (2d Cir. 2008). In doing so here, we assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

       Our independent review of the record and relevant case law reveals that the district

court’s findings of fact were not clearly erroneous, nor were its legal conclusions in error.

The trial record shows that McInerney failed to prove that he was not given reasonable

accommodations, or that he was otherwise discriminated against because of his disability.

We, therefore, affirm substantially for the reasons stated by the district court in its well-

reasoned decision of October 11, 2013.



                                              2
       We deny the motion to enlarge the record on appeal, as the proposed documents were

not presented to the district court and McInerney has failed to demonstrate extraordinary

circumstances warranting their consideration on appeal. See IBM Corp. v. Edelstein, 526
F.2d 37, 45 (2d Cir. 1975) (“[A]bsent extraordinary circumstances, federal appellate courts

will not consider rulings or evidence which are not part of the trial record.”).

       We have considered all of McInerney’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              3